{¶ 22} My review of the record indicates appellant's counsel engaged in gamesmanship in an attempt to gain an advantage over appellees. Thus, I do not think the trial court abused its discretion in deciding to impose a sanction. However, the sanction that the trial court chose is too severe. By excluding the testimony of appellant's experts, the trial court prevented appellant from offering an alternate theory of liability. In effect, the trial court's sanction punishes appellant for the actions of her counsel. Because I believe that the appellant should have had her day in court and a sanction should have been enforced against her counsel, I concur in judgment only.